¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its March 5, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is granted only as to the Batson challenge issue. The case is remanded to the Court of Appeals for reconsideration in light of State of Washington v. Tyree William Jefferson, 192 Wn.2d 225, 429 P.3d 467 (2018).
For the Court
/s/ Fairhurst, CJ. CHIEF JUSTICE